           Case 5:19-cv-00834-DAE Document 34 Filed 07/29/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


MALIBU MEDIA, LLC,                                    §
                                                      §
                   Plaintiff,                         §          5-19-CV-00834-DAE
                                                      §
vs.                                                   §
                                                      §
JOHN DOE, INFRINGER USING IP                          §
ADDRESS 70.121.72.191;                                §
                                                      §
                   Defendant.                         §

                                 ORDER SETTING HEARING

         Pending before the Court is the Motion to Compel filed by Defendant John Doe. See Dkt.

No. 31. The District Court referred the motion for disposition pursuant to Rules CV-72 and 1 of

Appendix C of the Local Rules of the United States District Court for the Western District of

Texas.

         IT IS ORDERED THAT the Motion to Compel, Dkt No. 31, is set for a telephonic

hearing on August 11, 2020 at 10:00 a.m. Counsel is required to use the following call-in

information for the hearing:

                Toll free number: 877-402-9753
                Access code: 8309798
                Participant Security Code: 93075

The parties must call-in at least 5 minutes before the start of the hearing and check in with the

Courtroom Deputy, Ms. Jackson. The use of speaker phones is prohibited during a telephonic

hearing. The parties should be prepared to discuss at the hearing the Motion and their efforts to

resolve the discovery dispute that gave rise to it.

         IT IS FURTHER ORDERED THAT the parties shall meaningfully confer by phone

about the issues raised in the Motion, and they shall then jointly file an advisory by noon on


                                                  1
         Case 5:19-cv-00834-DAE Document 34 Filed 07/29/20 Page 2 of 2




August 7, 2020. The advisory should discuss the parties’ conference, identify remaining

disputed issues that require resolution by the Court at the hearing, and set forth briefly the

parties’ respective positions on each remaining issue. If the parties resolve their dispute prior to

the hearing, they should so inform the Court in their joint advisory and the hearing will be

cancelled.

       **The parties are advised and hereby placed on notice that the Court may award

expenses against any party that is uncooperative in discovery. See Fed. R. Civ. P. 37(a)(5).**

       IT IS SO ORDERED.

       SIGNED this 29th day of July, 2020.




                                              RICHARD B. FARRER
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
